MORROW, Presiding Judge.
The conviction is f<?r the violation of the law forbidding the possession for the purpose of sale of intoxicating liquor in a “dry” territory; penalty assessed at confinement in the penitentiary for one year.
Appellant was charged by indictment with the possession for the purpose of sale of malt liquor containing in excess of 1 per cent, of alcohol by volume, in Collin county, Tex., in which county the sale of intoxicating liquor has been prohibited by local option election held under the laws of the state of Texas, which election was in force at the time of the commission of the offense.
■ The question presented is the same as that dealt with in the case of Foster v. State (Tex.Cr.App.) 1 in which an affirmance was ordered in an opinion delivered March 6, 1935.
Upon the reason and authority of the Foster Case, supra, the judgment in the present instance is affirmed.

 Opinion withdrawn on rehearing, see 88 S.W.(2d) 481.